ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Missouri Department of Social Services       )     ASBCA No. 58944
                                             )
Under Contract No. W911S7-09-D-0029         )

APPEARANCE FOR THE APPELLANT:                      Keith L. Baker, Esq.
                                                    Baker, Cronogue, Tolle & Werfel, LLP
                                                    McLean, VA

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Travis P. Sommer, JA
                                                   CPT Harry M. Parent III, JA
                                                   CPT Tyler L. Davidson, JA
                                                    Trial Attorneys

                              ORDER OF DISMISSAL

       On 15 November 2016, the Board sustained ASBCA No. 59191, and remanded the
appeal to the parties for the negotiation of quantum. Missouri Department ofSocial
Services, ASBCA No. 59191, 16-1BCAir36,563 at 178,091, 178,094. ASBCA
No. 59191 had been consolidated with this appeal, ASBCA No. 58944, but we severed the
two appeals prior to deciding ASBCA No. 59191. Id. at 178,091. On 9 March 2015, at
the beginning ofthe hearing of ASBCA Nos. 58944 and 59191, appellant stated, through
counsel, that "[a]fter careful consideration," it had decided "not to maintain [ASBCA
No.] 58944 as a separate appeal," and was "not going to pursue as a separate matter;
[ASBCA No.] 58944" (tr. 1/17-18). Appellant agreed with the Board that appellant "just
wish[ed] to have the operative facts underlying [ASBCA No. 58944] considered along
with the facts in [ASBCA No.] 59191 in terms of the total amount of recovery that
[appellant was] claiming" (tr. 1/18).

        On 12 December 2016, the Board ordered appellant to show cause why, in view of
the foregoing, ASBCA No. 58944 "should not be deemed withdrawn or dismissed (with
or without prejudice)." On 9 February 2017, appellant responded, saying that it "believes
that this issue will soon become moot," because it "has proposed to the [the government] a
global settlement that will resolve all issues raised in Appeal No. 58944, as part of the
settlement of the quantum phase of Appeal No. 59191." We find that response inadequate
to demonstrate that appellant did not, on 9 March 2015, withdraw ASBCA No. 58944.
We find that appellant withdrew ASBCA No. 58944 on 9 March 2015.
       The appeal is withdrawn and dismissed from the Board's docket, with prejudice.

       Dated: 14 June 2017




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58944, Appeal of Missouri
Department of Social Services, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2